      Case 7:19-mc-00009-KMK Document 1 Filed 01/04/19 Page 1 of 3



Paul D. Polidoro, Esq.
WATCH TOWER BIBLE AND TRACT
SOCIETY OF PENNSYLVANIA
Legal Department
100 Watchtower Drive
Patterson, NY 12563
Telephone: 845-306-1000
Facsimile: 845-306-0709
Email: ppolidor@jw.org




                  UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF NEW YORK



                                                         X
In Re DMCA Subpoena to Google LLC.                            Case No. 7:19-mc-9
                                                          :
                                                          :
                                                              Watch Tower Bible and Tract
                                                          :
                                                              Society’s Request to the Clerk for
                                                          :
                                                              Issuance of Subpoena to Google
                                                          :
                                                              LLC, Pursuant to 17 U.S.C. §
                                                          :
                                                              512(h) to Identify Alleged
                                                          :
                                                              Infringer
                                                          :
                                                         X

       Petitioner, Watch Tower Bible and Tract Society of Pennsylvania (hereinafter

“Watch Tower”) through its undersigned counsel of record, hereby requests that the

Clerk of this Court issue a subpoena to Google LLC to identify alleged infringers at issue,

pursuant to the Digital Millennium Copyright Act (“DMCA”), 17 U.S.C. § 512(h)

(hereinafter the “DMCA Subpoena”). The proposed DMCA Subpoena is attached hereto

as Exhibit A.

       The DMCA Subpoena is directed to Google LLC, the service provider of a

Google Drive account to which the infringing party using the name “JW Stream” posted

content at the URLS:


                                         1
Watch Tower’s Request To The Clerk For Issuance of DMCA Subpoena
      Case 7:19-mc-00009-KMK Document 1 Filed 01/04/19 Page 2 of 3



https://drive.google.com/file/d/1WyCub57RozivTA-w4IxtS5FcFp2Q5WWy/view

https://drive.google.com/file/d/1bn0zOH79J5w9lNK4k3MLVWRKkLrUtjY5/view

       This content infringes copyrights held by Watch Tower. (See Declaration of Paul

D. Polidoro dated January 4, 2019 (hereinafter “Polidoro Decl.”).


       Watch Tower has satisfied the requirements for issuance of a subpoena pursuant

to 17 U.S.C. § 512(h), namely:

       (1)        Watch Tower has submitted a copy of the notification sent pursuant to

                  17 U.S.C. § 512(c)(3)(A) as Exhibit 1 to the Declaration of Paul D.

                  Polidoro.

       (2)        Watch Tower has submitted the proposed DMCA Subpoena attached

                  hereto as Exhibit A; and

       (3)        Watch Tower, through its counsel of record, has submitted a sworn

                  declaration confirming that the purpose for which the DMCA

                  subpoena is sought is to obtain the identity of an alleged infringer or

                  infringers, and that such information will only be used for the purpose

                  of protecting Watch Tower’s rights under Title 17 U.S.C. §§ 100, et.

                  seq.. See Polidoro Decl., ¶ 4.

       Having complied with the statutory requirements, Watch Tower respectfully

       requests that the Clerk expeditiously issue and sign the proposed DMCA

       Subpoena pursuant to 17 U.S.C. § 512(h)(4).



Dated: January 4, 2019                       /s/ Paul D. Polidoro
                                             Paul D. Polidoro
                                             Associate General Counsel
                                             SDNY Bar No. PP2509
                                         2
Watch Tower’s Request To The Clerk For Issuance of DMCA Subpoena
     Case 7:19-mc-00009-KMK Document 1 Filed 01/04/19 Page 3 of 3



                                       WATCH TOWER BIBLE AND TRACT
                                       SOCIETY OF PENNSYLVANIA
                                       Legal Department
                                       100 Watchtower Drive
                                       Patterson, NY 12563
                                       Telephone: 845-306-1000
                                       Facsimile: 845-306-0709
                                       Email: ppolidor@jw.org
                                       Attorney for Plaintiff




                                         3
Watch Tower’s Request To The Clerk For Issuance of DMCA Subpoena
